COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In re Freeport-McMoran Oil & Gas LLC, and McMoran Oil and Gas
                          LLC

Appellate case number:    01-19-00527-CV

Trial court case number: 2015-72600

Trial court:              164th District Court of Harris County

        Relators, Freeport-McMoran Oil & Gas LLC and McMoran Oil & Gas LLC, have filed a
petition for writ of mandamus challenging the trial court’s July 9, 2019 order compelling
discovery. In conjunction with the petition, relators filed a motion requesting that this Court stay
enforcement of the challenged order pending our decision on the mandamus petition. We grant
the motion for temporary relief and stay enforcement of the trial court’s July 9, 2019 order. The
Court requests that real party in interest file a response to the petition for writ of mandamus by
August 8, 2019.


       It is so ORDERED.

Judge’s signature: ____/s/ Gordon Goodman____
                               Acting individually


Date: ___July 23, 2019___